United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PUERTO RICO NATIONAL CEMETERY,
Bayamón, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-832
Issued: July 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2007 appellant filed a timely appeal of the April 5 and December 21,
2006 decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty; and
(2) whether the Office properly denied further merit review of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On January 10, 2006 appellant, a 53-year-old cemetery caretaker, filed an occupational
disease claim alleging that he sustained an unspecified employment-related condition on or about

July 19, 2004.1 No medical evidence accompanied his claim. The Office subsequently advised
appellant of the need for both factual and medical information regarding his claimed condition
and the circumstances that gave rise to the alleged employment injury.
In a December 29, 2005 statement, appellant indicated that he had been employed as a
cemetery caretaker since March 10, 2001. His duties included “lowering or raising, handling and
driving heavy equipment through uneven or rough terrain.” After a year of performing these
duties, appellant began to experience pain in his neck and lower back. He also reported
numbness and an itching sensation in his arms from the shoulders down to his fingertips.
Appellant initially believed his condition was due to germs, bacteria or some sort of disease he
was exposed to during the interment process. However, he later saw a neurologist who
diagnosed a cervical problem and recommended surgery. Appellant also stated that his condition
worsened as he continued to work.
A September 29, 2003 x-ray of the cervical spine revealed osteopenia and cervical
spondylosis. Appellant also submitted a July 23, 2005 cervical magnetic resonance imaging
(MRI) scan that showed spondylosis at C3-4, C4-5 and C6-7, with foraminal stenosis. The MRI
scan also revealed narrowing of the central canal at C4-5, with a possible central disc extrusion
and focal compressive myelopathy at C4-5.
Dr. Damaris Torres-Berrios, a Board-certified neurologist, examined appellant on
August 23, 2005 and diagnosed cervical radiculopathy. She noted that a recent MRI scan
showed evidence of foraminal stenosis and C4-5 compression. Appellant underwent a bone
density screening on September 9, 2005 which revealed mild osteopenia in the spine and hips. A
similar study of the upper extremities showed severe osteopenia of the proximal and distal radius
and ulna. There was also evidence of mild osteopenia on the distal portions. On September 28,
2005 appellant had an upper extremity electromyogram and nerve conduction (EMG/NVC)
velocity study, the results of which were normal.2
Dr. Victor M. Rios-Lebron, a Board-certified neurosurgeon, saw appellant on October 18,
2005 and diagnosed cervical herniated disc. He prescribed a Philadelphia collar for appellant’s
neck.
In a report dated January 14, 2006, Dr. Torres indicated that appellant had been a patient
since July 19, 2005, when he presented with complaints of upper extremity pruritus, paresthesia
and dysesthesia, left arm greater than right. On physical examination there was evidence of
decreased sensation to pinprick at left deltoid area. Also, there was a positive Tinel’s sign
bilaterally. Additionally, Dr. Torres noted an inability to stand on heels and left positive
Hoffman’s sign. Appellant’s cervical MRI scan and EMG/NCV study showed symptoms and
signs corresponding to a multilevel cervical spondylosis with myelopathy that was worse at
1

The Form CA-2 referenced an attached document for specific details, however, this document is not included in
the record.
2

The reported history was that appellant complained of hand and arm paresthesia and pain. Although the
EMG/NCV results were normal, the study did not exclude the possibility of sensory branch involvement and the
neurologist who interpreted the results indicated that appellant’s symptoms suggested a central neuropathic pain
secondary to compressive myelopathy.

2

C4-5. Dr. Torres further indicated that appellant had been referred to a neurosurgeon who
recommended surgery. Appellant was prescribed Neurontin to help with his symptoms, but use
of this pain medication did not result in any significant improvement. Because of his condition,
Dr. Torres recommended that appellant not perform work as a cemetery caretaker.
In a decision dated April 5, 2006, the Office denied appellant’s claim. Appellant did not
establish that his diagnosed cervical condition was causally related to his employment as a
cemetery caretaker.
The Office later received an August 10, 2006 duty status report from Dr. Torres which
included a diagnosis of cervical myelopathy, with symptoms dating back to July 19, 2005.
According to Dr. Torres, appellant remained totally disabled. In a September 19, 2006 form
report she identified appellant’s work restrictions.
Appellant requested reconsideration on September 22, 2006. He submitted an additional
statement dated September 21, 2006, wherein he explained that his condition had worsened.
Appellant described the various physical activities associated with his job as a cemetery
caretaker and noted that he had recently been assigned light-duty work. He also stated that he
recently saw a physiatrist who advised him that his condition would not change with medication
or therapy and that he must either continue light-duty work or undergo surgery as previously
recommended. Additionally, appellant submitted an August 22, 2006 prescription from Dr. Rios
for another Philadelphia collar. The prescription included a diagnosis of cervical stenosis. The
Office also received documentation regarding appellant’s September 20, 2006 light-duty
assignment. Dr. Torres provided a November 9, 2006 report regarding appellant’s continuing
work restrictions.
By decision dated December 21, 2006, the Office denied appellant’s September 22, 2006
request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4 An employee may establish that an injury occurred in the performance of

3

5 U.S.C. § 8101 et seq (2000).

4

20 C.F.R. § 10.115(e), (f) (2006); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors. Id.

3

duty as alleged but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
While there is medical evidence indicating the presence of a cervical condition, none of
the physicians of record have attributed appellant’s cervical condition to his employment duties
as a cemetery caretaker. Neither Dr. Rios nor Dr. Torres provided explanation of how
appellant’s cervical condition was caused or aggravated by his employment or otherwise offered
an opinion regarding the etiology of this condition. Appellant has failed to establish a causal
relationship between his claimed condition and his federal employment. Accordingly, the Office
properly denied appellant’s January 10, 2006 occupational disease claim.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.7 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that the Office erroneously applied
or interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.8 Section 10.608(b) provides that when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.9
ANALYSIS -- ISSUE 2
Appellant’s September 22, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
5

Shirley A. Temple, 48 ECAB 404, 407 (1997).

6

Victor J. Woodhams, supra note 4.

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(2).

9

20 C.F.R. § 10.608(b).

4

Office. Consequently, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).10
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). He did
not submit any relevant and pertinent new evidence with his September 22, 2006 request for
reconsideration. Although the Office received additional evidence that was not previously of
record, none of the new information submitted addressed the relevant question of causal
relationship. Because the Office denied the claim based on a failure to establish causal
relationship, any evidence submitted on reconsideration must not only be new, but also relevant
and pertinent to the issue of causal relationship. The additional information from Dr. Torres and
Rios does not address causal relationship. Consequently, although new, this additional evidence
does not warrant reopening the record for further merit review. As there was no relevant and
pertinent new evidence for the Office to consider, appellant is not entitled to a review of the
merits of his claim based on the third requirement under section 10.606(b)(2).11 Because
appellant was not entitled to a review of the merits of his claim pursuant to any of the three
requirements under section 10.606(b)(2), the Office properly denied the September 22, 2006
request for reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty. Additionally, the Office properly denied appellant’s request for a review of
the merits of his claim.

10

20 C.F.R. § 10.606(b)(2)(i) and (ii).

11

20 C.F.R. § 10.606(b)(2)(iii).

5

ORDER
IT IS HEREBY ORDERED THAT the December 21 and April 5, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

